A LA CONVENTION MINILHE

Pour Zircon, ilménite, rutile, leucoxêne lt autres minéraux associés conclue en
application de la Loi n° 200446 du 24112008 portant Code minier
Entre

L'Etat du Sénégal, représenté par M, Madické NIANG, Ministre des Mines 64 de
ladustiie, Ciaprés 0 Etats

et
La société MINÉRAL DEPOBIES LIMITED OÙ MDEL : Société de droit australien,
dont le siège social est sis à Level 7, Bxchange Tower, 540 Lite Collins Hireet,
Melbouine, Victoria, Australie, représentée par, leffrey Wayne WILLIAMS, Ciapiés :
# MDL Australie
Ensemble & les Parties » et alternativement a la Partie s
En présence de :
La süciété MINERAL DEPOBTES LIMITED SENEGAL SARL OÙ MDL SENEGAI
BAHL : Bociété de droit sénégalais à Hue 26 Nos Dakar, représentée par son étant,
Cheikh FAYE, Ciaprès & MDL Hénégal »
Et de
La suciété Mineral Deposits Mauritius Limited (MDMEL): Lt Hooë, Manor House, ent

BE George & Chazal Streets, Port Louis, Mautilius, représentée par leffiey Wayne
WILLIAME, Directeur, Ciaprés & MDE Mauritius s

#
Lu

/
Apiés Avoir Skposé que :

L'Etat du Sénégal et la Société MINEHAL DEPOSITS LIMITED SENEGAL BAHI
(MDL SENEGAL SARL) ont signé dne convention minière en date du 09 septembre
2004 (éi-aprés : la « Convention Minière »), pour réaliser des travainc de recherche et
d'exploitation de zircon, iménite, futile, leucoxène et dés minéraux associés dans le
périmètre défini de la Grande Côte :

Que les travaux de recherche engagés dans le cadre de la Convention Miniére ont
abouti à la mise en évidence de gisements commercialement exploitables :

MD Australie, venant aux droits de MDL Bénégal qui la accepté et 8° y substituant à,
sur la base d'une étude de faisabilité, décidé de passer à l'exploitation des gisements
découverts en sollicitant l'octroi d'une concession minière :

La suciété MDL Mauritius, filiale désignée de MDL Australie, et Etat du Bénégal
ciéeront conformément aux dispositions de laiticle 161 de la Convention Minière une
société d'exploitation de droit sénégalais :

MDL Australie transférera dés l'octroi du titre minier d'exploitation, les garanties,
chaïges, droits, engagements et obligations qu'elle tient à cette date aux tetes de la
Convention Minière à une nouvelle société chargée de l'exploitation :

L'tat du Sénégal et MDL Australie ont décidé de réviser la Convention Miniére pat
avenant pour tenir compte des données économiques propres à l'exploitation et des
iéaultats de l'étude d'impact environnemental ét social, le tout conformément à l'article
45 de la Convention Minière :

L'Etat déclare qu'il prendra les dispositions nécessaires pour que l'approbation de
L'Aveñnant à la Convention Minière intervienne dans les plus brefs délais,

Les Paities acceptent 8t déclarent que le présent Avenant (6i-aprés « l'Aveñant ») est
une modification de la Convention Minière et fait partie intégrante de cette dernière.

1 Vaila loi 4200816 du 24 novembre 200% portant Code minier :

2, Vu le décret n°2004647 du 17 ai 2004 Fcant les modalités d'application de la loi
portant Code minier :

(l
4 Vu la Convention Minière entre l'Etat et La Société MDI Rénégal signée le
09/09 /2004 :

4 Vu l'arrêté ministétiel n°007474 MEM /DMG du 10/09/2004 portant attribution de
peñnis de recherche :

Il est convenu ét arrêté entre les parties 6e qui suit:

AUTICLE PREMIER : Objet de l'Avenaut

À la suite dés travaux de recherche engagés dans le cadre de la Convention Miniète,
MDL Australie, venant aux droits de MDE Sénégal qui l'a accepté et 8e substituant à
cette dernière, signataire initial de la Convention Minière, a décidé de passer à la phase
d'exploitation dans le cadre d'une concession minière.

Pour ce faire, il ee convenu entre les Parties que MDL Australie s'adjoindra le concours
de sa filiale MDE Mauritius (Filiale Désignée), intervenant au présent Avenant, auquel
elle intervient et qui lui est parfaitement opposable, ce qu'elle reconnait

L'objet de ve présent avenant est de réviser la Convention Minière tenant compte des
dunnées des études de faisabilité et d'impact environnemental et social qui 88 sont
dégagées des travaux de recherche engagés dans le cadre de ladite Convention Minière.

D'accord parties, il est conveni que MDL Australie viendra aûx droits de MDI
Bénégal, ce que l'ensemble des Parties acceptent expressément, tant pour la Convention
Minière que pour les avenants subséquents, à moins qu'il n'en suit expressément
convenu autrement étre les Parties,

La révision consiste à remplacer actualiser où compléter un certain nombre d'articles de
la Convention Miniére en vus de définir où de préciser les rappoits entre L'Etat et la
Société d'exploitation, pour toute la durée des opérations minières dans le cadre de la
concession minière,

LTICLE 2: Sur la nouvelle Annexe Ci

L'article 2 de la Convention Minière est complété par les dispositions suivantes :
# le programme de développement et d'exploitation de la concession minière de la
Crande Côte est décrit à l'Annexe Ode la présente Conventions

ARTICLE 3 Sur les nouvelles Annexes à la Convention Minière et définitions de
celles-ci

L'aiticle 44 de la Convention Minière est complété par les annexes suivantes qui font
partie intégrante de celle-ci :

ANNEXE FE Les limites de la Concession minière

ANNEXE CG Programme de développement et d'exploitation de la concession minière
ANNEXE H Hudget d'investissement et d'exploitation

ANNEXE EL Principaux résultats d'étude de faisabilité

ANNEXE D Principaux résultats d'études d'impact environnemental et social et le
plan de gestion

ANNEXE K: Pouvoirs du signataire

ANNEXE D Potnule du coût majoré (ouss plus)

En confonnité avec les articles L19 81 25 du Code Minier Communautaire de
PUEMOA, l'article 422 de la Convention Minière est modifié comme suit:

“122 Liste minière: liste des biens d'équipement et consommables établie
confotmément à la nomenclature du Tail Bidérieur Commun, normalement utilisée
dans les activités ininières et pour lesquels les droits et taxes à l'importation sont

suspendus, modérés où exonérés, à
L'aiticle À de la Convention Minière eat complété par les définitions suivantes
1,4 Mineral Deposits Limited ou MD: société de droit australien, dont

le siège social est sis à Level 7, Exchange Tower, 540 Little Collins
Bireel, Melhoutie, Victoria, Australie,

fl
1,49 Groupe MDL: groupe de sociétés constituant MDL et ses filiales, y
comptis MDME, MDL  Bénégal NAUL, la nouvelle société
d'exploitation st toutes nouvelles sociétés constitiées où acquises pat
le groupe MDL dans le utur.

4,50 Mineral Déposits Mauritius Limited où MDML: société de droit
iauticien, filiale de MDE.

sl Une Personne du Secteur Privé National signifie üne personne
privée qui set un résident domicilié en République du Sénégal.

3,52 Accord d'actionnaires: Accord d'actionnaires entre l'Etat Mineral
Deposits Limited Australie, et MDML relativement à la gestion d'une
société d'exploitation liée à la concession.

3,54 Contrat supplémentaire: Contrat pouvant être conclu entre l'Etat,
MD ét une institution financière en vue de définir des conditions
spécifiques d'applications de l'article 4 du Code minier et de l'atticle
AT du Décret à 20042647 du 17 ai 2004 (le Décret"), applicables au
titre minier dont la mise en cuivre eat régie par la présente Convention.

ARTICLE 4: Périmètre des l'ermis d'Éaploitation et Droits nécordés à MDL
Australie

L'aticle 15,3 de la Convention Minière est supprimé !

L'aticle 15,4 de la Convention Minière est supprimé et remplacé par les
dispositions suivantes

# La concession minière portant sur le périmètre défini à l'Annexe F de la Convention
Minière est accordée par décret pour une période de vingt cinq (25) ane renouvelable.

La concession minière confére à MDL Australie, qui pourra librement le transférer à la
société d'exploitation, le droit exclusif d'exploitation et de libre disposition des
substances extraites,

L'Etat ne refüsera pas le renouvellement sollicité pour une période supplémentaire en
fonction des ressources ét réserves identifiées à la fin de la première période de validité
de la concession minière de 25 ans à condition que la société d'exploitation ait satisfait
à toutes les obligations légales et réglementaires ai Bénégal

TaA tt
ih

La concession minière ne peut être suspendue où relitée que pour juste motif et danse les
conditions fixées à l'article 42 du Code minier,

Îlest accordé à MD Australie le droit à la conservation de ses droits en vue de la
poureuite, le cas échéant, dés travane de recherche sur le reste du péfimétre du permis
de recherche. s

TIiCLE "

Ju Hs.
L'article 214 de la convention Minière est coinplété conne suit:

« Conformément aux dispositions de l'article 214, la concession minière pourra être aû
besoin apportée en garantie en vue de la mobilisation des financements nécessaires pat
la suciété d'exploitation à la réalisation des investissements relatifs aux opérations
assuciées à la concession minière, À la mise en exécution conforme de la garantie, le
bénéfice de tout droit provenant et découlant de la Convention Miniére pourra être
iransféré et cèdé conformément aux termes de la garantie,

L'Etat et MDL Mauritius se reconnaissent mutuellement, dans les limites de leurs droite
respectifs, le pouvoir de:

nantir les actions détenues dans la suciété d'exploitation aû profit de tout
établissement Financier externe indépendant au projet par rapport à la concession
iinière : el

permeltie la cession des actions détenues dans la société d'exploitation suite à la
Mise en cwuvie dans les formes légales d'une garantie (en ce compris le
nantisseinent des actions) détenues par ce même établissement financier
externe, »

ARTICLE 6 Sur la Constitution de la Société d'Exploitation

L'aiticle LG lt de la Convention Minière est supprimé et remplacé par la disposition
suivante :

# MDE Mauritius et l'Etat du Sénégal créeront conformément à la législation en vigueur

en République du Sénégal, une société d'exploitation de droit sénégalais, 6 ce,
conformément aux dispositions de l'article 24 du Code minier

(

ARTICLE 7: Sur la composition du Conseil d'Adin de ls ciété

Conformément à Particle 420 du traité de OHADA, les premiers Administrateurs
seront notés pour dei ans.

Le Conseil d'administration pourra comprendre des adininistrateuts ho actionnaires,
pourvu que (D le nombre de ces administrateurs ne dépasse pas un tiers du nombre des
membres du Conseil: et que (ii) la Société d'Exploitation compte aû moine trois (4)
adininistrateure,

tic

L'aiticle 19,4 de la Convention Minière est supprimé et remplacé conne suit:

# L'Ftat du Sénégal a le droit, en sus des die pour cent (10%) d'actions gratiites, de
réserver pour lui où le secteur privé national, une participation onéreuse au capital de la
société d'exploitation au maximun égale à vingt (4%) Cette participation onéréuse se
fera aux conditions indiquées dans l'Accord d'actionnaires et sous réserve de celles-ci.

La sticture initiale et uliérieure du capital de la société d'exploitation et les modalités
d'évaluation et de transfert des actions libérées et de toutes actions qui seront émises pat
la société d'exploitation en tant que de besoin seront soumises aux conditions stipulées
à l'article 10,5 de la Convention Minière. »

L'article 19,5 4) de la Convention Minière est complété par ce qui suit :

«Le choix de l'expert évaluateur eat approuvé par le Ministre chargé des Mines.
L'expert évaluateur devra déposer tn rapport provisoire à soumettre aux Parties pou
observations.

À la réception du rapport provisoire, toutes les Parties disposeront d'un délai de 40 jours
à compter de la daté de réception dudit rapport pour élaborer et déposer leurs
observations.

A dl

’
4
À l'issue de ce délai les Parties qui n'auront pas déposé d'observations soût réputées ne
pas en avoir,

L'Expert Evaluateur ent obligatoirement compte des observations qui portent sut des
faits établis, Les observations qui constituent de simples éléments de conimentaires sont
laissées à sa libre appréciation.

L'expert évalüateut déposera son rapport définitif dans les quinze jours qui suivent
l'expiration du délai accordé aux Parties pour leurs ohaervations.

L'évaluation du prie d'achat de chaque action faite par l'expert évaluateur dans aoû
fapport définitié eat insuscepthible de recours par les Parties à

Les articles 25,2 81 25,4 de la Convention Minière sont supprimés ét remplacés par les
dispositions suivantes :

4.232 Pendant une période de quinze (15) ans à compter de la date de délivrance de la
concession, sans compter la période de dense ans couvrant la période de réalisation des
investissements et sous téserve dés dispositions de l'aile 26 de la présente
Convention, le titulaire de la concession minière bénéficie d'une exonération totale
d'impôt Hotariment:
= exonération des taxes sur la valeur ajoutée de biens et services acquis auprés des
fournisseurs locaux où des prestataires domiciliés hors du Sénégal :

exonération des droits ét taxes de sortie |

exonération de Fimpôtmininun forfaitaire |
= éxonération des patentes et contributions foncières des propriétés bâties, non bâties, à
bat où qui peuvent être bâties, à l'exception des immeubles à usage d'habitation:

exonération de la contfibution forfaitaire à la charge de l'employeur :

exonération des droits et taxes frappant les actes constatant la constitution de sociétés
et les auginentations de capital
Les stipulations du présent aticle sont applicables également aux sous-traitants, tele
qu'ils sont définis à l'article 142 de la Convention Minière, sous réserve de
l'approbation du contrat de sous-traitance par le Ministre chargé des mines qui ne peut
être refisée que pour juste motif et ce, pour les prestations approuvées pendant toute la
durée de leur contrat avec la société d'exploitation, à Fexceplion de l'exemption de
l'impôt sur les suciélés et ce conformément à l'article 44 du Code Communautaire de
FUEMOA. »

ARTICLE 11 : Libre importation et libre exportation

Conformément à l'article 141 de la convention Minière et sous réserve de la
réglementation des changes, le Hitulaire de la concession minière peut librement:

iporter, sans réglement, le matériel lui appartenant :

inporter au Sénégal les biens él services nécessaires à 86e activités :

exporter les substances minérales extraites, leurs concentrés, dérivés primaires &t toit
autre dérivé aprés avoir effectué toutes les formalités légales et réglementaires
d'exportation de ces substances.

tie

- Les articles 262 81264 de la Convention Minière sont supprimés et remplacés par les
dispositions suivantes :

#26,2 Le titulaire de la concession minière bénéficie, pendant une durée de quinze (15)
ans, de l'exonération de l'impôt sur les sociétés à partir de la date de notification de la
délivrance de la concession minières

ARTICLE 13 : Sur la réglementation des changes

L'article 27 est complété par les dispositions suivantes :

Conformément aux dispositions de la réglementation des changes en vigueur, la
société d'exploitation est autorisée par l'Etat à ouvrit au Sénégal un compte étranger
en devises pour les Hrañsactions ai Rénégal nécessaires à la réalisation des opérations
Hinières

Ce compte sera ouvert au on de la société d'exploitation auprés d'un établissement
bancaire agréé au Sénégal.
it

L'Etat autotiss la société d'exploitation à détenir un compte à l'étranger en devises
destiné à recevoir l'enseinibile des revenus provenant des ventes des produits extraits,
Ce cornpie servant à régler des fournisseurs de biens et de services basée à l'étranger
aussi bien que des créanciers (banques ét institutions Minañcières), l'Etat autorise la
société d'exploitation à conserver 75% des revenus versés sur ce compte en devises
sans obligation de rapatriement sur ui compte ouvert au Sénégal,»

AUTICLE 14: Sur le nouvel article 08 de la Convention Minière

L'article 308 de la Convention Minière est complété par les dispositions suivantes :

«Hi l'Etat décide d'acquérir ces biens, il devra verser une indemnité de juste valeut
pour les biens ainsi acquis, comme convenu entre le conseil d'administration de la
société d'exploitation, MDL Mauritius et l'Etat et à défaut d'accord dans dun délai de
quarante cinq (45) jours, par un évaluateur indépendant tel que défini dans l'article
19,54 de la Convention Minière, »

AUTICLE 15 : Sur la société d'exploitation
L'aiticle 40 de la Convention Minière est complété par les dispositions suivantes !

"30,9 Dans le cadre de la fourniture di soutien administratif et logistique requis par les
opérations minières du groupe MD au Sénégal, sera créée tine société de droit
sénégalais distincte, Cette société devra être uérée de telle sorte que ses produits, qui
proviennent exclusivement des sociétés du Groupe MDE, ne soient pas supérieurs À ses
chaïges, Les parties mettront en place un système d'audit permettant de vérifier la réalité
de ce principe.

Cette société sera dédiée exclusivement par son objet social à Fassistance ét au soutien
aix opérations minières du groupe MDL aù Sénégal. Elle jouira des mêmes avantages
fiscaux et douaniers,

Le personnel expatrié employé par cette société sera souinis au même régime que le
personnel expatrié employé directement par la Bociété d'Exploitation en matière fiscale,
douanière, de sécurité sociale et de retraite,

10,10 L'État autorisera la société d'exploitation où son sous-traitant désigné à produire
de l'énergie électrique pour les besoins des diverses opérations ét installations sur site 8

“

(A
à meltie toute production excédentaire à la disposition d'un opérateur autorisé, et ce À
des conditions commerciales déterminées d'un commun accord dans le respect des lois
etréglements de la République du Sénégal qui régissent le secteur de l'électricité

10.11 Durant toute la période d'exonération de l'impôt sur les sociétés conne prévi par
l'Aiticle 26,2 de la Convention Minière, l'État déliviera chaque année, sur demande, un
certificat de non inposition indiquant la situation fiscale de la Bociété d'Exploitation

ARTICLE 16 : Sur les précisions à l'article 31 de la Convention Minière

L'article 31 de la Convention Minière est complété par les dispositions suivantes :

# Les engagements de la société d'exploitation minière proposés concernant la mise en
œuvre du programe de développement et d'exploitation sont contenus dans l'étude de
faisabilité, L'étude de faisabilité décrit les principaux éléments 8e rapportant à la mise
en valeur proposée, les techniques à utiliser, le éthine de production et le coût estimatif
des installations el équipements à mettre en place et les eiiplois proposés à créer.

Tous les éléments d'information concernant le programme de financement proposé pour
le projet sont précisés dans l'étude de faisabilité ainsi que les engagements el garanties
financiers de la société d'exploitation.

Pendant toute la durée de la concession minière dans sa phase de pré-production et celle
de production, la société d'exploitation s'engage à participer au développement social
des collectivités locales dans la Grande Côte et se trouvant aie environs di site
d'exploitation, Ainsi, elle s'engage à investie un montant de 150 000 US par an à cette
fins

Le qualtième tiret de Particle V4 est supprimé et remplacé par les dispositions
suivantes :

contribuer sur la base d'un protocole qui sera conclu avec le Ministère chargé des
mines à la formation et au perfectionnement des sénégalais chargés du secteur, à la
promotion minière et à l'appui logistique aux services techniques du Ministère chargé
des mines : à cette fin, la société d'exploitation s'engage à allouer la soie de 50 000
HUE par an pendant chaque année de production. s

il
fr dl
Convention

L'article 41 de la Convention Minière est complété par les dispositions suivantes :

“119 Les obligations de la société d'exploitation en matière de protection de
l'environnement et de plan de gestion ainsi que les différentes actions à entreprendre
dans ce domaine sont précisées dans l'étide d'impact environnemental et social réalisée
à cet effet,

11.10 Pendant toute la durée de la concession minière, la société d'exploitation s'engage
à informer l'autorité gouvernementale concernée de la découverte aù cours de
l'exploitation de tous objets ou articles que la société d'exploitation considère corne
faisant partie du patrimoine cultirel national et à conserver lesdits objets où articles au
le site pendant un délai d'un mois suivant la notification reçue par ladite autorité
gouvernementale,»

PTTe

L'article 12 de la Convention Minière est complété conne suit:

12 14 L'Etat fera tout son possible pour faciliter à la société d'exploitation minière 8
à ses sociétés affiliées, en franchise de tous droits et taxes, l'accés aie infrastrictires
existantes et futures ét aux biens associés, ainsi que l'exploitation et l'utilisation de ces
derniers sut le doriaine de la Grande Cûte, »

L'aiticle 42 de la Convention Minière est complété par les dispositions suivantes :

“en cas de dépôt de bilan de MDL Australie, de la filiale désignée MDI
Mauritius où de la société d'exploitations
AMTICLE 21 : Sur le complément à l'article 33 de la Convention Minière

L'Article 11 de la Convention Minière est complété par la disposition suivante :

# 149 La société d'exploitation e/ou MD Australie s'engage(nt) à réaliser les études
de faisabilité, d'impact environnemental el socio-économique, technique et
architecturales 8 d'aténagement global de toute la Grande Côte pour la Nouvelle Ville
conformément aie dispositions du Protocole d'Accord pour une dotation d'appui à la
construction de la Nouvelle Ville devant être signé ultérieurement par MDL Australie 8t
L'Etat et à la Convention de délégation pour la gestion de dotation d'appui à la
construction de la Nouvelle Ville à conclure par l'Etat s

L'Asticle 19,564) de la Convention Minière est supprimé et remplacé par la disposition
suivante:

ed) toutes les actions de la Bociété d'Exploitation, y compris les actions achetées suis
ces conditions et notatient les actions représentant la participation gratuite de l'Etat
stipulée dans l'Article 19,2, sous réserve de l'autorisation expresse de ce dernier, seront
à tout moment disponibles pour garantit un emprunt où tout aûtre financement (62
compris les intérêts, la couverture et coipensation des risques de change 64 prie)
consenti par une Heroes partie Ce Institution Financière Biterne ») ane fins de financer le
déveluppement, construction, opération ou entretien de la Mine.

L'Aiticls 44 de la Convention Minière est supprimé el remplacé par la
disposition suivante:

MY Les Paities conviennent que toute cession de réservation d'action où d'actions
émises sera sotniss à l'agrément préalable di Conseil d'Adiinistration de la société
d'exploitation, sauf si les Biatits où l'Accord d'Actionnaires stipulent qu'aucun
agrément h'est nécessaire, En cas de cession de réservation d'action où d'actions
émises, le Conseil d'Administration de la société d'exploitation sera tenu d'en aviser les
actionnaires selon une procédure à définit dans les Statuts où l'Accord d'Actionnaires,
Les actionnaires disposeront d'un déoit de préemption au prorata de leurs participations,
sut l'acquisition de toutes les actions où réservations d'actions dont la cession sera
envisagée, Ce droit devra être exercé dans un délai n'excédant pas soirañte (60) jours
aprés holification par la partie ayant pris l'initiative de cession d'actions où de
réservation d'actions,»

j

Au
La Convention Minière est complétée par un nouvel article 21,5, ci-dessois

(21,8 Si MDI Australie le requiert, l'Etat s'engagera à conclure un Contrat
Bupplémentaire pouvant les lier à une lastitution Financière Diderne, Dans 66 cas, MDI
doit fournie à l'Etat les infonmations relatives à celle Tatitition Financière Pateine, Le
Contrat Supplémentaire stipulera les dispositions suivantes

Conditions de l'application de l'article 42 du Code Minier

Les Parties conviennent que l'article 42 du Code Minier et l'article AT du Décret No.
2004647 du F7 mai 2004 (le Décret") qui complète l'article 42 du Code Minier, seront
aesijeltis aux conditions d'application suivantes après l'octroi d'une Concession
Minière.

l Bile Ministre des Mines entend délivrer une notification aù Hlulaire de la
Concession Miniére en verti d'un motif énoncé dans l'article 42 du Code Miniei
où dans l'atticle AT du Décret (ce motif dénomimé ciaprés «une Cause de
Hésiliation »), il sera alors tenu adresser une lettre de notification au Hitulaire de
la Concession Minière et à Flastitition Financière Bxterne Ce Une Notification
Bancaire ») précisant sou intention et les détails de la Cause de Résiliation.

À Apiès la remise de la Notification Hancaire 8t nonobstant la période de préavis de
trois (1) mois stipulée dans Fattiole 42 du Code Minier et l'article A1 du Décret

a) pour une Cause de Résiliation, hormis le non-réglement des droits, impats,
redevances minières, loyers et frais de licences duiient exigibles

i) le titulaire de la Concession Miniére où linstitition Financière
Externe dispose d'une période de six (06) mois à partir de la date de
téception de la Notification Hancaire aux fins de prendre les mestires
pour exécuter son où ses obligations découlant de la Convention
Minière el reprécisées dans la Notification Hancaire, si l'ustitition
Financière Paderne n'a pas encore fait exécuter 84 garantie où
Hattissetient où

pu

/
ii) llnelilution Financière Externe dispose d'une période de six (06)
Mois à partit de la date de réception de la Notification Hancaire pour
faire exécuter sa garantie où hañtissement vis-à-vis de la Concession
Minière: où

Bb) pour une Case de Hésiliation résultant d'un nonréglement des droits,
inpôts, redevances minières, loyers et frais de licences dument exigibles, le
titulaire de la Concession Minière où Flastitution Financière Piderne
dispose d'une période de trois (4) mois à partit de la date de réception de la
Notification Hancaire pour exécuter son où ses obligations découlant de la
Convention Minière et reprécisées dans la Notification Hancaire.

1 Hiune Cause de Hésiliation se produit, FElat reconnait el convient avec
l'institution Financière Piderne et le titulaire de la Concession Minière qu'il 8e
défend de :

a) tévoquer la Concession Miniëre où délivrer une notification au Hitulaire de
la Concession Minière en vert de lFaicle 42 du Code Minier où de
l'atticle A1 du Décret:

dans le cas d'une Cause de Résiliation énoncée dans l'article 12(a)
pour une période de six (06) mois: où

ï) dans le cas d'une Cause de Mésiliation énoncée dans l'article 12(b)
pou une pédiode de trois (4) mois,

à partit de la date de réception de la Notification Hancaire au Htulaire de la
Concession Minière et à l'institution Financière Externe, et

Bb) révoquer la Concession Minière où délivrer une notification au titulaire de
la Concession Minière en vertu de Faiticle 42 du Code Minier où de
l'article AT du Décret lorsque le titulaire de la Concession Miniére où
llnstitution Financière Bxterne (le cas échéant) a exercé 868 droite en vertu
de l'article L2{a) où l'article 12(b).

4 Si l'lustitution Financière Paterne exerce ses droits en vertu de Fartiele 12(4)0)
et éxécule 84 garantie l'Etat reconnait et convient avec l'institution Financière
Piterne et le Hitulaire de la Concession Minière que l'exécution telle quelle et
seule, ne constitue pas une Cause de Résiliation

Aucune clause de cet Ale ne sera interprétée pour empêcher l'exécution des
garanties si l'exécution se conforme ae conditions de la garantie et la législation
applicable, et les dispositions de cet Acte (y compris l'exigence que le Ministre
chargé des Mines adresse une notification expresse au titulaire de la Concession
Minière et à l'institution Financière Externe précisant son intention de résilier)
s'appliqueront même si llnstitition Financière Externe 4 déjà entamé la
procédure d'exécution des garanties.

5 Lorsque l'institution Financière Baterne souhaite faire exécuter 84 garantie &l
céder où transférer la Concession Minière faisant partie de cette exécution, Etat
ne refisera sans motif valable son consentement à cette cession ni à ce tranafert
CH

a) une demande de cession où de lransfert est déposée auprés du Ministre
chaigé des Mines en vert du Code Minier et du Décret: et

Bb) cette cession ou ce transfert est aû profit

D de l'institution Financière Haderne elle-même où une partie affiliée à
Plaslitition Financière Bxterne: où

ii) une dires partie qui est financièrement et techniquement capable de
inener des activités qui se confonnent à la Concession Minière, aû
Code Minier et à la Convention Miniére. s

iticle 23 : HEDE CE MIN À
MDL accepte que la Hedevañce minière à payer en vertu de l'article 57 du Code minier

soit de Si de la valeur carreau mine, Le surplus de 2% a été retenu pour soutenir le
projet de développement de la Nouvelle Ville

itic à Il
Pendant la durée du Projet, l'Etat aura le droit d'acquérie die pour cent (HO) de la
production de la Société d'exploitation sur la base de la formule di coût majoré telle
que définie à l'Annexe EL. En cas d'exercice par l'Etat de ce droit d'achat, l'Etat pourra

16
vendre à la Rociété d'exploitation sa part de production soit ai prix iotdial de
séférence, soit à ui prb moyen applicable pour les douze mois de l'année fiscale qui se
termine le 40 juin et moyennant quelques ajustements acceptés de part el d'autres.

k Pile ; 1h #

La méthode d'exploitation des sables de minerais lourds consiste 4 creuser un lac
attificiel de 200 x 250 2 avec une profondeur de 6 mètres en dessous de la nappe
phréatique, Une drague qui Hotte sur le lac agit conne due poripe à vacuum géante qui
aspire la pulpe, mélange de sable et d'eau, avec un débit de 7200 tonne à l'heure, Le
minerai lourd contenu dans le sable dünaire sera séparé du sable siliceux à l'aide de
moyens gravimétriques et iagnéliques et aucun produit chimique ne sera utilisé lors de
l'opération de dragage, L'énergie utilisée par la ponipe est d'origine électrique, Moins
de li en volume du sable est édrait pour le traitement, le reste est remis dans le
système dunaire, L'eai, poripée, est recyolée dans la dune.

Bus la base de cette méthode d'exploitation et dé traitement, Particle F6 de la
convention est complété par les engagements de MDL conine suit:

MDL s'engage à utiliser un système d'extraction, de détention, de circulation, de
traitement de transformation et de coinimercialisalion des substances iminérales
concédées qui n'aura aucun effet de pollution sur l'environnement particulièrement sut
l'eau, l'air et la végétation :

MDL s'engage, pendant l'exploitation, à appliquer un programme de surveillance
agiéé par les services compétents de FAdiinistiation sénégalaise et à s'assurer que les
normes de gestion environnementale sont strictement respectées :

MDL s'engage, aprés exploitation, à procéder au reboisemient et à la restauration
de tout l'écosystème dünaire affecté par l'opération minière avec des espèces végétales
approuvées par l'Adiinistation coripétente et à s'assurer, ce faisant, que les noriies
de réhabilitation sont strictement respectées.

MDL s'engage à assurer la surveillance des aie souterraines à travers dne gaine
de piésométres tout au long des opérations minières,

MDL est disposée, sut la deinande du Ministre, à procéder à des aménagements
qui vont rendre plus atirayañtes les zones déjà exploitées, en lacs artificiels, étangs de
iseie 7 EE as i La a à la i d

rester dans les limites des estimations qui seront faites dans le cadre di Plan de Ge

Environnementale

Jour la mise eh œuvre des

À l'exclusion des modifications à la Convention Minière prévues ai présent
Aveñañt, toutes les autres stipulations de la Convention Minière demerent
inchangées 8t applicables

2 4 HP 2001.
ait à Dakar le iii
Pour PEtat du Sénégal Pour la société MDL Australie
Maitre Madike NIANG Jeffrey Wayne WILLIAMS
Ministre dés Mines et de l'industrie Directeur Général
NES

f

Pour la Société MD Maritins Pour la Société MDL Sénégal
Jeffrey Wayne WILLIAMS, Directeur Cheikh PAVE, Gérant

777

iü

à

F
FT
|

FREE TRE TT

Sliaiage said tree Bah Isuigh Red ln)
À Flan isa

Al
D Ée 2
33

fe
utitouas 2730"

ù 4
=
“

33
"4
PR D eo UN D 2 Con
1 10 do “sammoudat ao
To T T “ame sua -samouoa uno 0
n 10 do ue -vOUÈUT -SaMMpUGAL NO) C0
10 10 do AOL AUOT - ambUALT 11002 704
2 n 20 “Samoudard mo - samguaut MP00L0$
1 a 10 “moamurge
TD To D “amas OA GDE
n 1 10 Huvosauic: -mOaDU:ZO$
n] w 2 MED mon Où
1 0 cames 0277  sanoma umannaausp uneannauo 4
TD TD m -sanoanat Samanneuup unganmeucE +0!
w 10 d 2005277 “aanaauos -sanom samnnneuusn unmanmuuc" CL!
1 10 10 lou | Gao amnnnssuuEpunmannuuc 20.
10 10 ä amour : anomaa dune 0!
ing roger nez as -amonneauu 0
To m0 men wo aaunnmnads dE “amas 06:
10 10 “ “onbLro MU SN “ANNE 66;
10 age ana on bo AS “ANAL 464
ms 10 w “uomeaumuuur -S8Y san C0;
10 10 re “aaunae Sp amaNNBuU 70
1 10 30 “bu sauouoHnEREL - AS “AIMANNEUL 46
sswgouz 00 É a vom ane
1m To neo wo duouuninaId Ge - ump -AIMDANEUU GO
mgsæ 00 2 “auopemme « one ANNE De
sages 10 do nano NEO uote ADAM
1 10 D SEM DH AIDAASEUL,
do 10 d0 Gb au Lo snERR “ADIEU,
PR ou Lion ouer G0
D PO War sous mouurmnA Op aunr-GDE
U D do nou connu ou Op DU
ge GENE IN “os nage -RaULmDA OP AU CD |
ECC OT puma Aou PA Op ANT LT
urgee igEaL/e | 1ggs* op ananauaDur 60 |
n] 10 E SOU Op BLEU) 007
% assoc pau uonmde op amEMBUROU 007
2 EXT moOp SAN “OL ANAUQUC 402
2 nie “io memueaucs ammop PP MmamAURAU CO |
JEMODS LOGO ODA -“OPLIN AMHLMUNAUCE- OZ
ennibe DD 1e au auonmat
po mo ot anus «von
10 os | Soouur «uomE
TND: DL enbur  o 0
TNT
Lo ET
x z " x 3 “ nm E = D Ê

fu
fs ges
TIT
E El gs
NEEE
LE
LS DEL
ÉÈ RRE
CEE
do gésu
CS "+
a gén
i M gt
an pe
A TEE
M qi

de DR: : TR:

*

TT

|

D ER 1

—

A

CR CS OS CONS ON ORNE ONE À

2

7/4
MDL SENEGAL SARL

BENEGAL PROJET GRANDE COTE ZIRCON

ÉTUDE DE FAISABILITÉ
2006

—
sean |
LA

Février 2006 Piéparée pat
Mineral Depaeite Linie
ABN 19 064 377 430
Level 7
8aû Lille Colline Street
Melbourne
Visioita 3000
Auelralis
Phons s 8140000 7644
Fas » 61308231 1480
ÉTUDE DE FAISABILITÉ 2006

SOMMAIRE EXECUTIF

Introduction

Mineral Depusits Limited (MDL) set satisfait de présenter l'Etude de Faisabilité di
Projet Grande Côte Zion Celle étude comprend Une évaluation technique, une
évaluation éconoinique, des renssignements sur les avañlages monétaires ai
Sénégal, l'Etude d'iinpaët Social et Environnemental approuvés eh Janvier 2006, et
l'accord des actionnaires entre le Gouvernement de la République du Sénégal (GRS)
st MDL Le projet d'un inveslisssinient de 200 millions $ US sera développé eut
environ 100 kilomètres au Nord de Dakar el laitera le sable du systéine dunaire
inhabilé pour récupérer le principal minéral de valeur, le siroon

Le projet sera géré pair MDL et sera déleni par la suciété y opérant, Grande Côte
Operalihg Company SA Les aclionnairss seront ls GRS avec 10% d'intérêts de
participation gratuits st 00% pat une filiale de MDI, Mineral Deposils Mauritius
Lirnited C'MDML")

ASPECTS ECONOMIQUES

L'étude de faisabilité détnontre un tendernent de 19% sui le capital, petilant À ana, el
basé sut une production de A0 000 tonnes pat an de Aieon de Haule qualité Le
ra sera exporté vers l'Europe seluh des conlrals à long terne avec nos cliente
traditionnels

La durée de Vie du projet set supérieurs à 26 années

l'excellent aspetl éconoinique du projet suppose que MDL soit attibilaire d'une
Concession minière pour bénéficier d'une exonération des laxes pour 15 antiées

Le projet srploista 207 persutines, dont 190 de halionalité sénégalaise

La redevance minière du GRS de 4% produira plus de dû $ US pendant 26 ane
d'exploitation

Aprés récupération du capital st des fonds einpiuntés pat ML et ces finañciers, les
10 % de pailicipalion gratuile détenus par GAS dans la société d'exploitation
pourront générer un payement annuel anticipé de dividendes

ASPECTS TECHNIQUES

La détermination des ressources de 801 millions de tonnes de sable d'une teneur de
2,8 % de Minéraux lourde sel basée sut / 600 sondages Les suhdages ont démontré
que la plus haute teneur de iron 8e situe sut le sysléine de dunes adjacentes au
niveau du village de Dioge. Le giseient de Dioge, d'une teneur moyenne de 2,8% de
ininéraux lourde contenant 68% d'iménits, 11% de zircon st 1% de rutile

Le coût d'investisssinent est de 126,9 millions US$. Ce coût exelut les infrastructures
de A0 millions US$ récupérés à partit de l'usine de MDL à Hawks Nest sn Australie
es installations comprennent l'usine de séparation, la diague el l'usine de
conesntration du minerai

il

VAN (t
L'équipement démantelé ssta transporté 8h baleai aù Sénégal pour y lie tenonté
dés que la Concession thiniére set octroyée à MDL

La drague el l'usine de concentration cornmenceront à êlre opérationnelles à Diogo à
la fin de l'année 2007 et traitetunt 42 millions de lonnes de sable par an Une
proportion de 00% de la masse de sable seta fetnise dans la one déjà exploitée
pour recréer le relief original Alots que le concentré de tninéraux lourde (1%) sera
acheniné pat camion non loin à l'usine de séparation à Darou Ndoye

L'USM (Usine de Séparation du Mineral) va trailer le concentié de ininerais lourde en
des produits finaux de Arcon, et de petites quantités de utile et de leucosène

Le produit fini tarchand de Zireon seta lraneporté pat baleau di port de Dakar vers
les clients suropéens dans des containers de 21 tonnes

LE)
— MDL Sénégal

LM L4 Filiale de Mineral Depusite Limited - Auetralie

Saba Mestnus NS 74 HE 16044 Dakar Fana - Sénégal Tél CH 2231) ad 46 84 - sa ntasraldepuels.euitau

Projet Zircon de la Grande Côte
(PZGC)

ERPLORATION ET THAÏTEMENT DE MINERAUX LOURDS

RESUME / SUMMARY

Pat
TROPICA Environmental Consultante

LE

Liberté VI, Villa Ne. 8181 « BP 8448 Dahat-Fañn SENEGAL à
tél. (221) 887 18 08 : Fas (331) 887 18 06 : E-mail : irapieaupeeiten oh

DECEMBRE 2006

44 F fe ({
Les Eléments du Happort

: RESUME / SUMMARY

# Partie 12 EVALUATION DES IMPACTS

# Partie 2: PLAN DE GESTION ENVIRONNEMENTALE
#7 ANNEXES
 MEOUME |

Far Trapies Environmental Eoneuiants |
Bapbait FIHAl- RESUME

Le Gouvernement du Sénégal, à travers 86e ofentalions, à inis eh place des dispositions
incilalives à l'investisseinient privé dans le ssclaut minier La nouvelle politique minière adopiée
bai l'Etat di Sénégal suivisnt dans un contexte national st intertational en plette mutation Elle a
pour objectif d'inpulest la compétitivité du secleut ininisr à lraveis cinq axes elratégiques
clairement définis dont la valutisalion des ressuuiees minières eh lehant cotipte des exigences
snvironnementalss sh vigueur

Deal dans es contexte qu'une convention miniète à été signée entre l'Etat du Sénégal et la
Société MDL sn vus de l'exploration eVou de l'extraction de minéraux lourde dans la zone des
Niayss dans le cadie d'un projet dénoiné « Projet Zion Grande Côte s où PZ80. Afin
d'inscrire le projet dans une perspective de durabilité environneiientale et sütiale une étide
d'inpaet environnemental st sucial (FIES) a élé réalisée pat le Cabinet TROPICA pour le sornple
du promeleur Le rappoit de ladite étude set résumé dans le présent docurnent

1 OBJECTIFS de l'étude

Globalement, les objectifs visés à travers cette élude sont d'identifier, sut des bases objectives 8
de manière paribipalive, les impacts négatifs potentiels du projet sut l'environnement d'une part
et, d'autre pait, de pioposst des ieaures de geslion de Les iipabts aiiet que les modalités de
tisse en ceuvie desriles esites

2. méthodologie de l'étude

L'étude à été réalisés à travers qualie aves d'inleivention iajeuts () une Visile de
reconnaissance de la one d'intervention qui a penis de préciser le cadrage de l'étude : (it) des
teneontres inalluionnellss et de consullation des pailies prenantes où inlétessées, be qui à
facilité l'identification des problématiques à éludist et leur inpoitance relative : (Hi) l'analyse
documentaire qui a consisté à rasssinibler le iaxinuin de données el d'inforniations secondaires
ielalivss à la Zone du projet et aux problétiatiques étudiées at dans la Zone di projet: (iv) une
tission d'investigation de longue durée qui a peirnis aux différents experte de l'équipe di
soneullant de faire l'élat des lisux st la prédiction des impacts potentiels: (v) la validation des
inpaëte idenlifiés et des inesutes d'allénualion proposées à travers des fshounliss abus forte
de reslitulions avec les paitiss pishantes locales inifialeient rencontrées (au cours de la ission
d'investigation) st des réunions techniques ave quelques départements techniques stratégiques
aus sunt la Direction de pi du Teritoire (DAT), la Direction de la Gestion st de la
Planification des Ressuuress 8h Eau (DGPRE), la Direction de l'Hodieultute (DH) 8t la Direction
des Mines st de la Géologie (DMG) C'est aprés avoit validé les inipacte et eaites d'atléniiation
que le plan de gestion shvironnemental a été conçu et élaboré

3. LE PROJET

Le prometeur du projet set MDI Sénégal, une suciété de dinit sénégalais et filiale de Mineral
Deposits Liniled (MDL), une suciété australishnie, créée depuis 1840 et pionniète de l'industrie
australien du sable ininéral

Sur le plan juridique à la faveur d'une convention minière, signée le OÙ septeiihte 2004, l'Etat
du Sénégal à aulutisé la Suciélé MDL — Sénégal à prospectet des dissrnents de sables
lilanifétes dans cetlainiés paies de la Grande Côte, dans un pédinètte de recherche d'une
supeifioie de 446,7 kin° conformément à la délinilalion spécifiés pat l'arrêté n° 007474 du 10
sepleinibie 2004 Pour des raisons d'ordie opérationnel, le proioteut a subdivisé le périmètre di
penis de recherche en qualite ailes d'idlervention que sont Mboto, Fass Boys, Diogo el
Loipoul

F PC
Page | sut 14 2108/2007
Par tinpies Envianiiental Consultante

Pappart Final Beslite

|

LLC

Par Tropies Enviontenial Caneuilants
Babbait FIHAl RESUME

éainion vers le circuit de séparation leireetie pair vote humide pour l'isolement des rinétaus
non magnéliques de valeur

L'enriéhisssment consists en une séiie de séparations à la fois tagnélique st électrostatique
qui se fera au hiveau de l'usine de séparation, L'entichissernent final mène à l'oblention des
produits finis que sont le zireon, le tube elle leucoxène

Ave be procédé, seule 2% du volume prélevé pat la suceuse sont utilisés : le tsale (OA) eat
teinis sh placs, dans le ayatèine dunaire

La fermeture 8 la téhabilitatinn des ailes d'esliaclion 88 feront aù fut et 4 iestie que
l'extraction évolue En effet une fois que la drague fiñita d'opérer, les résidie seront
autaiatiquement snpilés suivant la topographie initiale En plus du réainénagement où de la
teconalitution du profil dunairs inilial si nécessaire, les couches supeificielles de eut seront
ineoiporées, sil y a lieu Le reboiseinent sta alors athotoé iniiédialenent selon un progiainine
de plantation établi de corninun acourd avec les services cornipélente

La stiatégie de réhabilitation retenus dans le projet sel fondés eur le princine de donner la
possibilité de chuis entre deux variantes la rernies à l'état inilial où une configuration souhaitée
Le _. de celle derniére possibilité impose une entente préalable avec tous les acteurs
conesthés

L'appiovisiunnement sn énergie st le lranapoit eünt patrni les activités connexes les plus
inportantes dans &8 projet Différents scénarios d'acquisition de l'énergie sont shvisagés, la plus
biobable étant l'autoproduetion Les activités de tranepoit inpliquent le pare de MDL ais aiiaai
‘des pieslalairse de ssivioss spévialisés dans be doiniaite

4. CADRE POLITIQUE, LEGISLATIF, REGLEMENTAIRE ET INSTITUTIONNEL
Le Sénégal s'est doté d'un cadie de gestion de l'environnement el des ressources naturelles

La lettre de politique sectortelle de l'environnement

So objectif sal d'assurer la pérennité du développement économique el sbcial dans une logique
de foie éroissanee et d'esiaclion des ressuiices compatibles avec la préssivalion des
fessniiess haluielles Elle accorde une placs centrale à la imailiies des fejels eu
l'environnement st 8 la gestion des Haques naturels 8h général

Le Plan National d'Action pour l'Environnement

Le Plan National d'Adlion pour l'Envionnement (PNAE) constitue le cadis alralégique de
référence eh matière de planification environnementale || accorde une protté à l'intégration de
la dimension environnementale dans le processus de planificalion macroéconomique Le
sesteut relatif à l'ainéliuration du cadie de vie des populations y set évoqué aù préinier chef pout
lee impacts causés eur l'environnement et la santé des populations pat les déchets aulides,
étaient s'ils ne sunt pas gérée de façon écologiquement durable

La Monographie Nationale de la Biodiversité aù Sénégal, la Sliatégie Nationale, le Plain
National d'Actions pour la Conssrvalion de la Biodiversité, le Progratnine d'Action National de
Lutte Contre la Désertfication (PAN/LOD), la Stratégie Nationale de Mise en ésuvie eut les
changements elimatiques sont d'importantes références dans le doinaine de la gestion des
iessniiress halirelles

Le eadie jutidique applicable aû projet cornpiend les textes hatlütiaux et ceux tatifiée pat le
Sénégal sauts forme de conventions internationales Dans le cadie juridique el régletientaire au
Hiveau nalional où peut citer la constitution du 22 janvier 2001 qui garantit le droit à un
shvironneiment sain à tout citoyen sn son aticle À

Pays 4 sur 14

———...————— nb, À 4
}

j

© Par Troples Environmental Caneullank |
Pappait FIHAl RESUME

La elreulaite N° 008 FM S8GG/S8P du 30 Juillet 2001 de la prinatire rappelle à toutes les
stiielutes étatiques la nécessité de respecter les dispositions de la loi pottant Code de
l'Environnement et de sun décret d'application, holaminent en ses dispusiions relatives À
l'évaluation shvironnementale

Les dispositions de la Let N°2001-07 du 16 janvier 2001 portant Code de l'Environnement et
de sun décret d'application N°2001-282 du 12 avril 2001 constiluent le cadie législatif et
téglenentairs fondamental régissant les activités ayant des incidences shvironietientales La
lui el sun décret d'application Hrailent des procédures d'EIE

Le Code Minier (loi n° 2003-38 du 24 hoveribie 2003) renforce les dispositions eut la gestion de
l'envisnnement el la réhabilitation des mines et carrières

Aussi, la Convention entre l'Etat du Sénégal et la Société MDL siguifie clairement à celte
dernière, dans sun Aiiele 43, lee exigences en Matière de protection de l'envionnement et du
palimoine culturel national

Le Cole Fareatiér précies les conditions d'intervention dans les foréts classées et sn dehors de
selles ei, le Code de la chasse et de la protection de la faune énonce lea dispoailione
pertinentes sn inalière de protection de la faune

La loi n°6446 du 17 juin 1964 relative aù domaine national définit lee teires ciblées et lea
conditions st modalités pour y avoir accés

Les nurmes de rejets d'efflients, sui la pollution atmosphérique et relative aux bruits fivent
lee litniles à respecte dans es doinaines,

Plusieurs inslitutions st structures halioiales, fégionales et locales, inlerpelléss pat les questinne
soulevées dans la gestion environnementale du projet interviennent dans la zone

La Direction de l'Environnement st des Flablisssmente Classés (DERC) si aoû servies
régional de Thiée,

La Direction des Eaux, Forêts, Chasses et Conservation des Sols (DEFOCS), see
seivices régional et départemental st sss agents des CERF de Méoiane et Ndañde, des
biigades st liiages

La Direëtion de la Gestion st de la Planification des Ressuuress 8h Eau (DGFRE)

La Direction de l'Horieulture ainsi que ess démembiements aù niveau fégional,
‘dépaiteinental

La Direetion de l'Aménagement du Territoire (DAT) si ass seivices régional

Les réginns métdisales et les districts sanitaires a niveau du Ministère de la Santé et de
la Prévention Médicale (MSP M)

Les Collectivités Lucales ei cs qu'elles ont la prérogatives d'exeicei leurs compétences en
malére de geslion de l'environnement st des ressouiees Haturelles eut l'étendue de leurs
teriluires respectifs, confortnément à la lot poitant lransteit de cornpéteness

Les organisations de base à liaveie les initiatives populaires axées eut la création

d'assubiations, de groupements d'intérêt économique (GIE) qui gèrent rationnelleient les

isssuitees de laits terroirs conalilient des acteurs qui peuvent shyenidier une participation
éiluyenne en développement local. Ces stuclutes Vilageuises peuvent faciliter l'identifieation
des besains des populations, déterminer les piotités et leur chote dans les projets el participer
aix instances de réflexion, d'élaboration st de rise sn csuivie de dévisione

| Page À eut 13 21/08/23

Par Tinples Enviianmentsl Caneuitsnie |
Raphôit Final : RESUME

5. DESCRIPTION DU CONTEXTE ENVIRONNEMENTAL DE BASE

La zone du perrnis de recherche eel une portion de la Grande Côle Sénégalaiss qui s'étenil de
Saint Louis à Dakar au environ 186 kr le long du rivage et sut Line largeur valant de & à 16 bin
Cette züne coiiiinément appelés lea Niayss appaitisnit à la fois au Doriaine Foreslier (Code
foissliet), el au Darnaine publie naturel (loi 76-86 du 02 juillet 1076)

En téfétenes au découpage administratif, la Zone du permis de echeiche concerne les régions
adininistialives de Thés st de Louga Plus précisément, les aise islsnus font paille des
départements de Tivauiane (les ailes de Mboiu, Diogo st Fase Hüye) ei de Kébéiier (aile de
Loinpoul. Diuge 8t Fass Hoys 8e silent dans l'atrondisssment de Médiañs, tandis que
Loinpoul set localisé dans l'arrondisssrnent de Ndande

A: L'ENVIRONNEMENT BIOPHYSIQUE

Le illeu abiotique
Le elinat : la région des Niayes set aitiée date Line aire de traneilion entre le clinal tropical asc
st le climat lopieal subratide Elle set caractérisée pat un climat déterminé pat deux grande
facteurs, seseñnlisllement les précipitations et l'influsnes océanique Les précipitations sun peu
abondantes sl dépassent rarsinent SOÛ fin pat an dans la région de Dalaï et 360 fini pat at
dans la paitie nord des Niayes

Les tsiipéralires sut modérées sous l'influence de la cireulation des alizée matinée La
teiipétatute Hensuelle moyenne la plus chaude oscille autour de 27,50 à Dakai et de 3A10 À
Saint Louis el survient en juillet et août. De hoveinibie et à février, la leinpérature masiniale sel
inférieure à 20 et la leiipérature fiiniials set infédeure à 1AC eut la quasi-totalité de la grande
côte

La prosinité de l'ubéan favorise le foit taux d'hurnidité relative qu'on peut noter dans &e milieu
Ainai, l'hurnidité relative miniinals sel de 15 % dans les zones les plus éloignées de la ei: dans
lee zones les plus proches, le taux d'humidité peut teinonter jusqu'à 80 % à partit du inoie d'avril

La Géolagie : lse fornalions géologiques afflsurantes aunt coneliliées de sables dünairse
datant suit di qualsinais, suit du continental tetininal Ainei dans la zone du projet, le
substratuin sat autnonté pat une couvertures sableuss allochions d'otigine éolienne dont la rise
sn place date du qjuatethaire moyen

Les sul: dans la zone du projet, dix huit catégories de sul, classés eh sept lypes ant été
identifiées, || s'agit essentiellement de seuls ininéraux brule d'apport éolien, tés pauviss en
taliètes organiques. Harinis les lsntativés de rebüissiient avec le filaus el l'eubalyptue, bee aula
t'ont pas de possibilités d'évolution vers un processus pédogenétique aple à laut eonférer plus
laid des propiiétés physiques, chimiques et biologiques, pour la promotion d'activités agricoles

Aussi, l'exploitation du sable pat le projet ne rendra pas les sols plis squelettiques qu'ils he sont
aëtüellement Cependant la pollution de ee substrat devra étre évité. En effet, les aluckagyes

ER pq bg elles rejels de déchets solides, liquides, où gazeux constituent des Haqies de
pollution des suis, d'une manière dirsols (déveiseient de produits) où indirecte

Pai eunlre dans les zones à lraversët bout accéder aux ailes de lraitsrient de sables, les eule de
production, de meilleure qualilé, devront être inénagés Un plan de circulation devia êlre
ainiéhagé pour bireotieetire à leur stiel mininuin les aires de cireulation des engine du projet

loutetuis il est 4 hôtei, que les populations locales ont avec le teripe og ad une stratégie de
iise ii Valeut des aule ininéraux bruts holaninient ai Hiveai des versants dunairss De de point
de vus, la mise sh csuvie du projet peut coneliluet une opportunité pour augmenter les lairse
eullivables pat l'aiénagement des dunes sn suifabs accessibles st culivatiies

Page 8 eur 13 21/08/20

(
Pat Tiopies Enviranmental Consultants
Paphait Final Reste

Les resstitoss eh saix suuterraines dans la Zone du projet, elles sont dans une dynarnique
négalive aussi bien du point de vue qualitatif que quantitatif Si du point de vue de la qualité, les
sais aûnt abus la neñate de la pollution pat les Hitrates, du point de vue quantitatif, le niveau de
la Happe sal sous la dépeñdance de la fechaige exclusive de la pluie. Of une pluviométie
annuelle d'environ 700 min pouvant générer une recharge moyenne sh late d'eau de 200 in
shviton est nécessaire pour assurer Un solde poëilif de l'évolution annuelle du hiveat statique
des happés, be qui n'est pas le bas aujourd'hui

Aussi, inêine ei la morphologie de la nappe des sables dqualsinaitse sels peu Vaiiable, une
baisss ssnaihle sel notée at niveau du dôme piésométique (de l'ordre de À 4 2 in entre 1081 8i
2001) L'isupiéze £érn (0) sel aussi descendu vers le sud de fagon notable, C'est ainai que date
une perspective de geslion durable des ressutiiess hydtiques, un débit finite de poinpaue à été
inelilué, suite aux réaultals des études di PAEP qui litnite les débits d'exhiaure de 15 tin

Le milieu biotique
La flure: l'écosyelèine des Niayes reste liée coriplexe eut le plan flotetique du fait du
tecouviement des dornaines sahélien st soudanien La végétation naturelle, bien que réduite, sel
favorisée jai les biauillarde fréquents et les condensations occultes tsapoñaables de l'état élevé
de lhygramélie La flots présente plus d'une trentaine de farniles avec prés de AÛ sapères
liuneuess st prés de 20% de la flore du Sénégal

Aux alentours de eertaine bas fonde localisés dans la paitie sud du lioral, domine Elasie
güihestiais (palmier à huile), Les parties inondées pendant l'hiveinage el les imatécages sont
caractérisées pat l'abondance des fougères Sur le sysléine des dunes lifürales, particulièrement
fiséee pat Afislida longiflora et Hyparhenta dissolita, se tencontent Pañnait macrophylla,
Fayara xanthoxyloides, Aphañia sehegalensis, Mavlenis senegaleneis, Lepladenia hastata, ele
Suit les systéinies de dunes fouges, plus conlinientales, apparaissent les Acacia (albide et tortilie),
lainañnduse indica, Balañiles aeyypliaba, ele But lea dunes blanches où dunes Vives, la
végétation ailificielle est sssenlislleent conelituée de face mis en place à pari de 104n
Diverses sapères endémiques sl espèces ienacées figurant aut la liste rouge de lUICN 8e
trouvent dans la zone des Niayes

La faune 8 ee appauviis dans la üne des Niayes, surtout la faune teireelie, Cependant on peut
noter la préssies de certaines sepèves aviaires, aquatiques sf seit adialiques L'inpodance de
la piiss sn corps de la faune repose surtout sut la présence d'espèces Meñabées où et
danger, endémiques où rates

B. Environnement sucisécanemique

L'évolution détnographique dans la one du projet connait une étotesanee rapide L'iniplantation
humaine ssl favorisée dans une large tiesute, pat le dynainisne économique d'antan

Lea mouvements migratoires sun liée répandus dans l'enssiible des Villages, conséquences
du taux élavé du chômage et de la pénurie d'ernploi

Lea difficultés d'ascée, de déplacement et d'échanges entre les localités du projet eonetitient ie
réelle contrainte pour les populations locales st restent une entrave de taille pour leurs activités
de pioduetion du fait de la mauvaise qualité des voies de communteatton

L'approvisionnement eh sai potable dans les ailes du projet 8e fait à paitit des puits
liaditionnels, des puits hydrauliques où bish à paitt des forages Des problèmes
d'approvisionnement en eau potable sont très courants à cause de la faiblesse du débit ou de
la dualité des saux, Ces difficullés érnanent le plus souvent de la forts presslon de potage pour
lee aclivités inaratchères et de la pollution des nappes pat les produits réaultant du traiteinient
phiyiusanitairs des cultures

Paÿs 8 sut 14 .. : : 21/68/2006

À

(el
4

Fat Tinpies Enviianmisniial Caneullante
Pabpbtt FIHal BEBUME

La ailuatiun sanitaire sel inarquée, à l'inaue de l'ensenible du pays, pat la prédominance du
paludianne qui oecupe la première place de la liste des ialadies Viennent snsuile les Infections

Féespiraloites Aigues (IRA) qui représsnient 8,24%, les maladies de la peau (406%), lee
diathése (4,1%), les anéiniss (4,5%), ste

Dañs la Zune couverte pat le Distiiel Sanitaire de Tivautiane, il set noté dine foite prévalence des
lifeclions Sexuellernent Tranaiiissiiles (181), dont le nombre de as recenaée en 2004 set de
2384. Sur 1A cas de dépistage volontaire de l'infection à VIH, à ont été positifs el À des
persunnes cuncsinées pat les lets positifs proviennent de la zone de Mbote Malheuteuseinent
l'ahesnes d'un centre de dépistage Volonlais he pernel pas Une appréciaion correcte de la
piévalsnes des IS T/AVIH/SIDA I à été rapporté qu'à certaine moinente de l'année, la deniande
sh main d'ésuvie agente fottetient sÛ provoque la venue de lavaileuts figrants, ee qui
Sebasionnerail le développement dIST dont celle des 18 T/VIH/SIDA

La euuveiture sanilais est ineuffisante La plupait des basses de eañté sont ho
fonctionnelles, Le sous équipement reste un problèrie de taille La santé dans Lea localités
évnslilue une er ajeuis avec la prévalence des ialadise plie où noire
ap telles que ls paludisine, la diatihée, le choléra, des affections oculaires et
derniques

Il nexiste pas de réseau d'assainissement éulleetif dans les coininutiautés rurales où 88
lubalisent les sites du projet Seules quelques concessions sont dotées de latines privées
assuilies de fosse scepliques

L'anatphiahétisme conslilus une des contraintes fondaiientales dans la zone ei égaid aux
difieullée du sscleur de l'éducation (nanque de cantines scolaires, iañdque d'eau dans les
éealss, manque de fournitures scolaires sl de matériels didactiques)

Des rejela d'acide phasphotique en met, de subelances/partioules dans l'atnosphète pat les 108
seraient à l'otigine de pollutions et de pioblétnes de santé selon les populations

La forme / source de pollution la plus déciiée set le rejet bai les 108 d'iniportantes quantités
d'acide phosphotique sut les plages, celle de Mhoro notarninent

L'agrieulture isncontte des difficultés liées aux eyeles intermitlente de séchéisess, aux
tessuiiees haluielles fragiles (rarsté de l'ai, dégradation des seuls) et à des faiilessse
stielurellss st conjoneturelles de produetion faible niveau de formation et d'encadrement,
Manque d'infrastuelure de stuckaye sl de lranefotination, iauvaiss gestion des élreuits de
coinersialisation Le iataichage qui sel l'activité d'envergure bénéficie de nombreux atouts
dont la qualité des saules, le potentiel sh eau suuteiraiie et la proximité des pôles de
consbninalion Il ssl pratiqué dans des dépressions où la happe ssl sub-affleutante
L'atbatieulture fruitière surtout pratiquée dans la communauté turale de Daroi Khoudoss ot 8e
Li lois des qualre ailes du projet coneethe eh gratide paille les mañguiers, les goyaviers el
se citronniets

L'élevage sel favorisé pat des condiions halüiellss propices, nolatinent les conditions
élinatiques largement inflisnicéss pat la prosdinité de la net et la prosinilé des grande centre
tibaine (Dakar, Thiée, Lotuga st Saint Louis) Cette douceur du clitnat favoriee le développernent
de l'élevage, pariculiéreinent sh ee qui concerne l'avicultute, l'einbouche bovine et ovine et la
Lip ml laitière intensive Elle set la deuxièine activité principale après le Matatchage dans lea
sites du projet

La péêehie vecipe dans les elles du projet une activité iipottante Une population de pécheute
saisuhhiers ntiginaires de saint Louis pratique également la pêche Dane la cornininauté rurale

de Darou khoudoss, les mises à terre ont été sslinéss à 1322 tutines eh 2000, la production
transformée sut place a été de 74,86 tonnes durant la êine année soit une valeur de 71283800

| Page 7 eur 13

TE

4
Par tobles Envianinientsl Consultante

FCFA. Mais, le secteur de la traneformalion des produite de la pêche connait d'énormes
pioblètnes dans tous les ailes du projet liée à la transformation, à la conesivalion 8t à la
formation. Celle activité joue un tôle prépondérant dans les quatre elles du projet Flle set
porteuse d'espoir sh tete de création de revenus el d'appiovisionnement dés marchés à
l'échelle régionale Celle activité seesnliellsment pratiquée pat fees fait l'objet de

aepécialisation suivant lee marchés ciblée

La coiniiunauté turale de Darou Khoudues dispose de carrières, sxploilées par les industries

chiniques du jai (18). Elles contibuent au développement éconornique de la communauté

turale à travers la btéation d'emplois Cependant il estinportant de sighalet les ithiparte héyatife
ns = “Par Tropiea Envienmental Goneulants |
Paphtt FiHal : RESUME

FE. Les enjeux

Alois que le développement local dans la Zone du petnis de MDL 8e fait progreseiveiient st
sngobe beaucoup d'activités d'importance diverss (agriculture, élevaue, loufieine, ste), la inies
sn teuvre du projet avee tous les changements qu'elle suppose créera sûrement des piobléties
aix plans enviannemental, subioéconoinique st eulturel

Les principales aclivités liées au projet petuiberont les conposanles snvironiementales du
Hilisu selon une importance relative variée Ainsi, le défi à relever consiste à atténuer tous lee
iipacls suspectés st à nette en place les ineautes d'accoinpagnement Hécessaiss à une
bonne intégration du projet dans sun contexte écologique sl sucioéconornique

Les coninunautés locales sont conscientes de linpoitance économique st subiale liée aûù projet,
taie aussi du défi que doit relever le promoteur, suttout pour accompagner le déveluppernent
lueal et lenit cuiple des projets el piogiainimes en cours et prévus (achévernent du plan
d'ainénageinent de la Grande Niaye, hotaininient)

Dans selle née oplique, un défi de taille qui se poss pour tous les intervenants, autorités
adininistialives et acteurs économiques, set la priss en coniple des précecupalions des
populations locales dans la planification et la rie sn esuivre du projet Étant donné le conteste
sbcioéconoinique st culturel décent plus haut, celle intégration s'avère trés lnpoitante su égard à
l'objectif de participation recherché par le protioleut Certes, des sriplois seront créés, italie du
fail que la tiajotité de la ain d'esuvre locale n'est pas qualifiée, 1 faudra done penser à foret
des travailleurs, des jeunes auttout, qui pourront éventuellement occuper des postes intéressarite
dans les différentes suis conposantes du projet

F. Sur le plan culturel, archéslogique et ethnographique
Lee piincipaux types archéologiques rencontrée au Sénégal sunt les aile préhistoriques el lee
sites piotuhistoniques 1 n'a pas été identifié, de matière spécifique, de aile abiitant de telles
tessuuiess dans la Zone du projet, cependant l'identification d'une poche de elles À airias
eoquillisrs dans le cadre de la répaitition des sites prolohistoriques at Sénégal par le ministère

de l'hydraulique et une découverts archéologique au niveau du giserient de phosphate de Taie
tient en faveur d'une exploitalion prudente qui prenne en coripte la préssivalion de be
palinoine culturel

6. Projets et programmes en bourse où projetés dans la zone
Beauboup d'activités sous fotrne de projets el/ou prograines ant suit eh couts de réalisation,
sûit en vue d'être iniliées dans la one des Niayes Pari bee projets, où holeta

Le projet de nouvelle ville dont le projet de Loi vient d'être voté 8h Ouininission à
l'Asssinblée halionale eh juillet 2006 La Zone de Louimpout-Kkébéiner set patin les ailes
polentisle qui pourraient abriter 6e projet :

Le projet ATADEN (Assistance Technique 4 l'Aménagement et au Développement
Economique des Niayes) dont l'objscif général set de réaliser, suivant une appioche
eunesités, un schéma dirseleur d'anénagement st de dévelappement qui ssivira de plat
de Zohaÿe aux hiveaux Macro el inieto, de tégletnehtation dans les sscieuis supra
régionaux el de plan de développement durable de filières économiques protitaires

Les projets forestiers dont les plus importante sont le Projet de Reboiserient da la
zune du Littral (PRD), Projet 4 à l'entispretiatial paysan (PAËP), Programme de
Gestion Intégré des Ecusyeléimes di Sénégal (PBIES)

} AR
# | Page 8 aut 14 ÉNICE 1)

el
Pat Dopies Envirahtiental Daieulsite
Babpait FiHal - RESUME

8. IMPACTS POTENTIELS ET MESURES D'ATTENUATION

À. SITUATION SANS PROJET

But les ressuitess 8ti au souterraine, l'analyes des contrainles inlineëques au tilieu date la
siliation sans projet monte que les Variations de niveau piééométiique sunt ni général
négalives sufout au aud Globalement, l'évolution de la happe entie 10601 ei 2001 et
significative eur le plan hydiologique et constitue une tendance à la dégradation de la resauitee
sh sai dans la £üne

Les suls dunaires qui seront exploités pat le projet sont des sols de iinéraux bite d'apport
éolien, Dans les eondiions naturelles, ces euls sun souris aux contraintes majeures de
l'ensablerent des cuvelles produelives du fait de l'érosion éulistine des dunes mais aussi de la
baisses continuells de la nappe phiéatique L'évolution des ressciuress pédologiques dans la zone
dépendra de l'importance relative des actions de rsboiseinient

Suit la végétation, il faut signaler que dans les Niayes, le slatit des espèces sndérniques à déjà
élé frauilisé pat des faclsurs plus ayrsssifs coritie la sécheresse bonteiiporalhe où la tisse ei
valeur agticole des cuvellss inaraichétes Fish ne peirnet à l'heure actielle de prévoir une
inversion de la lsndanee sbhesivée depuis quelques décennies déjà: cela induit que l'absetioe
d'esplaitation de minéraux lourde ne garantit pas la suppression des Hsques qui affeclent ces
espèces

De plus, leur localisation préférentiels dans les cuvettes inondables, à l'intérieur desquelles le
tojet Hinteiviendia pas de loule façon, exelut une dynatique tégressivs provoquée pat ce
acier En conséquence, l'absence d'exploitation des ininéraux lourde Hinletomipra pas la
poursuite d'un processus de dégradation

Le cas sncloéeunemique de la Zone du projet présente d'énoirnes potenlialilés, favorisées
pai les bondilions physiques du milieu et la présence de grandes Villes, cointne Dakai, Thiès,
Louga et Saint Louis Des villes représentent de grande marchés pour l'écoulement des
productions maratchères Dane la sitiation sans projet, la hot utilisation de la main d'esuivie

lucale à travers la création d'eriplois aurait stipéché la génération de revenus supplémentaires
Ce qui aura dés répercussions bertaines sut les conditions de vie des populations locales, Dane
celle situation la Zune continuera d'être une zone d'accueil, de développeinent tharaichet et
d'activité minière avec la présence des ICS

#. MISE EN ŒUVRE DU PROJET

lLisssuit des analysss que le projet aura un lnpaët globalement posttif surtout au le plan
sbcie économique. En effet sa mise en csuvie Va aboutit à
des réperelissiuns eut l'économie du pays eh augmentant le PNB, les exportations, la
balance des payerients 8e |
uns anéliuralion des conditions de vie des populations locales à travers les sinplois directe et
indirects qui seront créés À be niveau il existe une trés grande attente vis-à-vis du projet,
dans la zone d'intervention prévus, de la part d'un grand hotibte d'acteurs où de groupes
d'acteurs Une des raisons principales Hent aux sinplots à créer |
une eréalion de nouvelles infrasliuelures (pistes où toutes) de inanière à déssticlavet la zone
Mais aussi et surtout appuyer le développement local:
une contribution significative du projet au reléverient des euportalions di paye

une implication directe des populations dans la gestion snvionneinentals de leur one tout
sn leut permettant d'acquérir les capacités d'actions Hévessairss

À

F4
“| Pays 16 eur 14 Co hf ét

on

Fat Tipies Environmental Doneuliants
Bappait Final heeube

Cependant, la réalisation du projet pourrait avoir des répercussions hégalivés eur
l'environnement selon la sshaibilité des différents sites concernés La tniss en place d'un tel
projet soulève des problèmes potentiels qui ont été diaghoëliqués, danse toutes les phases de au
déroulernent

Les impaëts potentiels suepertés découleraient des activités suivantes

a préparation, l'ouvetture de voies d'accès, lee cunetiuielions, ainénageinient sl l'exploitation
‘d'installations, d'équipeinents st d'infrastietutes |

Be tranepioit

a produetion d'énergie électrique :

& sunidlaue, le prélèvement d'échantillons et l'exainien de laboratoire :

‘atnénagetnent st l'exploitation de l'étang d'eat |

es travaux d'estraction st de traitement des minéraux au niveau de l'étang :

Be activités de séparation ai niveau de l'usine

En fonclion de leur effectivité st de leur ampleur, 6e aclivilée sisenlionnéss auront des
incidences d'ordre snvitonnementale, huniain sl sucial

Suï le milieu biouhysique, les prineipaux impaëls susperlés sont

a dégradation qualitative st quantitative des rsssutitess sh sai,

ss éinissiuns alnoaphétiques pouvant sngendie la dégradation de la qualité de l'ait:
Be perles où dégradation de la végétation st d'habitats lerrealies |

es perluibation et/ou modificalions des caractérieliques des ressources en salu,

a dégradation des rsssutiess 8h sûl

Au bilan suciuécunumique (y cumpiis sut la santé el la sécurité), les incidences auront trait
aux conflits potentiels pouvant découler des déplacernente tnvélontaitss de populations ou
dannrée, ou difténéténte ui projét sur 06e acuÿiés, riaié atiéer et aurtéut ué la Hot
inplication des populations locale dans le cadre de la rise en cuivre des activités du projet.
à la propagation d'IST VIH SIDA
ais Lg (bruits, émissions de pousslètes) suspectées ai bouts de beitainies
opéralions :
à l'enisletics de feques (incendies, explosions, accident) lnhérente À la iañipulation des
hydrocarbures et des engine lois de la frise en teuvre de caitaiies aclivilés du projet

Pour Les impacts hégalife suspectée sut le iniliet Haturel où sucibéconomique, des ineeures
visant à les imininiser, éviter et/ou atléniet à in hiveai acceptable aunt identifiées, Ces ieaites
boutraisnt conslluer des réponses salisfaisantes pour la préesivation d'un shvionneinent
jee Ainsi, ialyié les effets potentielleiient susceptibles d'affeclet less aûle, la végétation et
Be fesauitess sh sai particulièrement, l'accueil de be projet sel envisageable dans la meaire ni
lee obligations de réhabilitation sont effectivernent el rapidernent assurées après les fravatis de
diagaye, dan les conditions qui ont été décrites

Suit les sus, le projet mettra en teuvie des actions de protection contre les risques de pollutions
induite pat le stockage d'hydrocatbures et les rejels de déchels aolides, liquides, où gaseiis
ais les zones à lraverest pour avoéilet aux sites à exploiter, Un plat de ciroulalion devra être
ainénagé pour cireonecrtire à leur stiet ninimiun les aires à einprintet par les shgine du projet
afin de minimiser linpact suit les suis

Sur les tessuiiees sn eau suuterraine, lee inseuies formulées pour la gestion efficiente des
dépôts d'hydrocarbures et des effluents liquides pernettiont au projet de préserver la qualité des
sais Lainiss si csuvre du projet dans des condilions écologiquemient accsptables nécessite dt
respect de Les pisscdptions : ceci lui pettnettta d'être et phase avec le fonctionnement de celle
coinposatite qui délsinine dans une latye mesure, le contexte écologique et subie économique
de celle région 660 géographique

page HLaut18 ET

cl
Par Topics Environmenlal Gonsullants

Paphart Final RESUME

Su la flore, les inpacls potentiels prévisibles concernent la pette de végétation (végétation
naturelle el adifisielle), Peu signifiealive durant la phase d'exploration, celle peits devisnita
inipoitante eh phase d'exploitation sur toutes les unes de draguage, ave métnie des ailiatione
d'enpiélement au niveau certaines ressives Halutelles eumimunaultaiss. Cela appelle des
Mesures portant sut l'évilsnent de plantations récentes (réalisées jai le PRL ef lee fiiages
furesliers ), l'anénageient de Réserves communautaires (de conssivation et de restauiation),
la tébiabilitation pat le rafratchissstnent de vieilles plantations

La réflexion à conduit à la formulation de trois sbénaiios de restauration des zones exploitées, en

bivilégiant le secteur de Diogo pour lequel les paratnèties de chantist sont atliisables Le chiots

final en malière de réhabilitation dépendra fondatnentalerient des acteute (Service des Eaux et

forêts, pineipalemnent)

Pau iinirnissr les conséquences sut l'approvisionnement en coribustibles et bois de service

un ue Egg locales, des bois de villageois sont proposée en complément aix action
ë réhabilitation

Le plan de yeslion des isesutiees haluiellss (PPRN) proposé dans le plan de gestion
shvionnementals (PGE) définit les modalités de tisse en couvre des aclions proposées, les
responsables, les échéances st les coûts provisoires

Aù plan suétal, les incidences du projet sstont atténiuées pat des actions convertées À travers la
inise sn place d'un cadre coneeteuel qui pernetita la paiticipation de tous les acteur

Eh rapport avec les bonflils suspectés lots di déplacent des populations ou de leurs activités,
la stratégie à adoplet devra êlis orientée Vers un inécanieine de prévention et de gestion des
eonflils qui regroupe l'enssinble des catégories d'acteurs afin que les méthodes de coripenstons
ebou réinstallation soient conseneuslles, justes et équitables

Les aeperls de santé st de sécurité sunt apparue botntie une pioité lors de la tisë eh veuve
À vel effet, le personnel sl lee populations disposeront de moyens de proteclion efficaces
bisposés dans des inssurse de sécurité iduinies qui ssront prises lots des activités de tranapoit
sh parlieuliet

La lulle cunlie le développement des IST/VIH/Sida à lravers une bonne stratégie de prévention
sel line des mesures d'ordre sanitaire identifiées À cet effet, le projet appuista les striclires
éxislanles pour inieux señeililisst les populations et le personnel sut les tHieques et les
composent à adopter

L'enseinble des acteurs lotatix (collectivités locales, dryañisations de base, services lshiniques
de l'Etat, ste) seront impliqués dans le dispusitif de gestion des inpacte sociaux pout faciliter la
synergie d'actions et l'efficacité des inesurss snvironnementales rscoininandées pat l'EIES

1. PLAN DE GESTION ENVIRONNEMENTALE

Le plan de geslion environnementale (PGE) proposé au letine de l'analyse des inpacte
polsnlisls st de l'identification des iesutes pour leut éviletnent où laut atlétiialion à claireinent
défini les actions bonerétes à mener et les fornes d'organisation les plus appropriées pout la
iiaë sh suivie adéquale des mesures de gestion environnementale du projet 1 sel structuré et
trois plans un Plan de Gestion des Ressairess Naturelles (FGRN), un Plan de Gestion Sutiale
(FB8) et un Plan Hygiène - Santé - Sébutité (FHSS)

= Le Plan de Geslion des Fessuitess Naturelles prend eh charge (1) la gestion de la flots el de
la faune à travers des activités de rehoissinent, d'ainénageinent de réseives hatuielles
cornmnunautairss, de bois vilagenis, ste et (ii) la gestion des inpaëte eut lee paysages, suls
eliessutiiess sh sai Pour be qui concerne celle deisièine sous composante, les stratégies
tournent autour de la restauration des paysaues, la préseivalion des aitss archéologiques, la
réservation de l'intégrité des suis

Pags 13 sut 13

»]

Page 13 BU 18

Par Tapie Enviieniental Caneuliaie |

Bappait Fiial: pese

La yeëlion des reseuiiess eh eaux à travers l'application de la presciiption linitant les débits
de poinpage, la préservation de l'intégrité du subelratunn iipetméahle, la réactialieation de
paiainéliss hydiodynamiques de la nappe, la préservation de la qualité des sait set din ave
Majeur du PGES

Un Plan de Gestion Sociale articulé eut l'organisation de l'allocation des emplois et la gestion
des conflits potentiels conelitue à la fois le badte elle mécanisine pour la gestion des inpacte
subiaux als aussi pour litégralion des préoccupations des populations locales Ce plan
sëia sublehu pat une coninunicalion sutiale appropiiée

Le Plan Hygiène - Santé — Sécurité vise à (1) assurei la salubtité dis iles à travers une
destin correcte des déchets suliles et liquides,  (i) prévenir les maladies bionehe
pulmonaires st les IST-SIDA | mais aussi à (ii) géret adéquaterient les Hieques d'ineeridie et
‘'explusion pai le respeët sliiet des mesures de précaution qui sinposent

Pour chaeut de es trois plans, les ableurs pouvant appuyet le protnoteur et leur organisation la
plus adaptée au contexte du projet sont analysés Enfin, une stratégie de suivi et de surveillance
sel proposée dans le but de véifier, sut le letrain, la justesss de l'évalialion des itipacte et
l'efficatité des inesures de gestion shvitonnementale, el de s'assure du respect des mesures
biopuséss dans l'étude d'inipact

L'acceptabilité globale du projet Zircon de la Grande côte qui suppose la prise en compte
efective de la durabilité environnementale et sociale dans aa iiae en ceiivie peiit être daaiirée

lravers l'application coiteute des piesctiptions du POER

21/08/32 4

a
Page 14 sui 14

1/08/2007

fo (l
Lis MAinerai dtajnatts Lite

Let 4 Eehaidé fr
Eh Late ll tea

APTE EE
DRE TELTELE)
CETTE ENT

DAME D POWER GE ATTORNEN

HR 16 died 41 4301) Che ctttpetie"}

ble haut of dtréetare nf Mineral Hepuaite Littitedl LA
Muntiée tri

herahy gras Me leffies Wine WILLIAMS. Mannelié Dtéeetnt, FU porter art til
nndestalee and pue ae ab al et ie Pellaneetis et He Hell
Neguiiate/anenetentelite ane detente ei firaiietal ant iris
sidliere La regarde lhe rende Côte Fire Praeet 4 Getiegal Hneteliné
phevalit Cunbentinel hetteen Le Bephhile A Senegal ane dibiet
Seisgalese parties she die cntiprette
he lies bas agréeel du deuebt die appetnient elfe dei He terne ane lise murbeit tn med
ane perPu de ail eletiey enpiaeliy eitiatatent with 1e epte te beat seras ae be a Hier
dacretiont dleerie aitetentite
Fie ptet HE stltenes hay be revues by the etage at age Ltte DER teleid aug petecis
seletite Here abat tv Éult éhatite des ace bte atbibieit et de Wie BH feet nt
aie debat haies of rebueatti
Shi ie Melanie, Auetrehie Ute À lag ef dite AO Vo il es Heat a de enitipuett

dy he anlertientienent milittienl aftiesre

«M
(7 the 2
&[ Common

CAL

dés ee
CS PRONENN

Cuitatie SecrBtE)

Faceuties Chalet

#saiite 3

Page 15 sut 14 B1O8/207 37
PR
MINÉRAL DEPOBITS MAURITIUS LIMITE D
hr

Fe 1

Cu 8 Bebrpstharet Shents

PH Ebife

Mais
tel (290) HF-HAUE Fos 12400 211 FIN

LIMITE POWER OF ATTORNEY

De hs ut direetute nt Mittetal Dapolie Mañtittiee Liriiteit Lie eorbgntte tete hits
Me deltiey Wagie WILLIAMS. Directe, all pret she autlinttte dei ittiiettalees st peetfiottit
ai al al ete Pole ti et He Belin

Megatiateranedetentetue any dabutientatien ei Fitahetel nel trié
dstiéee qi regarde die Ciiatiite Côte Éfteb Prujoet 4h Senegal etielité
telerant Coltéenitone) betises ie Mepubiie dt Sénéeet ane vtt
Reivéntese pattes ane die coiipains

We lite he ngteel de neregil Mie appiietiient aubjert des He deriite set bare etat bei diet
and parler dt ae Péloetaty espace ebitétetent die he eunpaite te ee tilsbeote ae lie et His
discrete demitte see taste

Fhte pots ut atiuenes tag be pebeideeet bo de eng 4 ae Lite fret mn prenne
petetiue bréeeeis ehalt Bree Fat rte dis deg He antileenette GE AE AU baie din 1 tete nie
any debut téties dt reveeatient

Sin qe Malhatios, Auebtalie dite 427 daÿ et dites AU Pie al bee Meiate ne he erttipeers
Hi the ittiletientinnien authoteëd nEMieere

diet

niisitt 48

3108/2007

à (
a MIRE HAL DEPUIS LIMITED SENEGAL ML SEMBLAL)

bévist AVE RRCONNA RANCE LERCALEUES LE LL SAGRAÏ URES
DECISION DE LA GERANCE
, Mudifieatinn CursÉlaitue dés Bitte)

Utrañetset de Giéie Biéiai

LAN DEEE MEL CHE)

Et LE DDC SN T PEVBIER

HABDEVANTE Malte Ebay SOBBE, Mature à de Béctdlenee de FHIES
idénéenl), Qunitier Carriere, N°276, aviiaelghé.

ACUMFAIEE

Muualeus helkh FAVE, uérant de là Sulélé ét-aprés déturiée, diet

dumiléilé eh au neue auetal el:apres fté

HA giesant ae piéasties en amie nudité oi en celle de posieus de
déve dde lo Bneiélé tniperunietle à Recponeatiliié Liniise dénenitiée
ù MINÉRAL HEPOSIES LIMÉTEH SRENÉCIAL à où obéégé 0 M,

M BENFEAL 6, au Capital de LR MILLION DE FHRANE 9 CFA

a CON FE A bnalrientée du Bagiatre des Coniisres et die 6 pété
à Mebilies de HARAB. soi le N° SN DER 3004-8876, 4 soil le alég
ù bei à DERKEF (Hhäbar, Sénégal), 20, Cité ABBÉ NA,

LÉO à jus lee piéésnies, dépues pu être te au hoinhee des aies
de D'Otes Roteeiet dl Matios Rhiy GUIRSR, Midi, à le cléte ds de Jriitt
Dour bit neeites la buhestvalian, le sang, la date, lauihemitatié. &t qu'il eh a8tt
détiet iles sepédiliune, eupies ui sèlraile et quil auil pineéilé À lutiee
lnéminiliés enhañculiives prévies Bt nééiilaése pus lee dela et rééleienté eh
élgueur aus le serrinire de la République du Réhegal

Line sérietigde lé fige is jéjciss de dé jjih ji ji, |, ii

SE de cantéeet die pauvuiée du purione à leltet deffuduus dotée des
lutialités légales de dépôt et de puiklieite

Lanlile Déeteun rédigée out une CU) page de pores ou Hribte légal, He
cunbient Hi tenue appeuué, Hi blank hélunné, nt lune pape, HE nul pavé dl, 4
Hp na aride La at gtitbianes die Che

RECONNAISSANCE D'RCRELURES EE DE SIGNALURES

“|

ANNEXE L

DIU

Pie de vente par tonne à laine Patti )#0Al
Coûts spérationnele à la nine ü1
Coûts de produelion st de logistique (PE
Coûts d'infraslrielure de la nine (ok)
Suinme dés Cuûte Opératiunnele (FOR Train où Cunteneur) GA=G 146246
Déprécialion attibuiable à la rite Gi]
Total dés Coûts Opérationnele C8=044 08]
Coûts finaheisre 6?)

bûle totaux CH=G640?|
Noise
Mars de vente (%) X=7,6%

TF4

Pags 10 sur 14

21/08/2000
